 
 
I 
108th CONGRESS
2d Session
H. R. 4638 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to impose limitations on wetlands mitigation activities carried out through the condemnation of private property. 
 
 
1.Short titleThis Act may be cited as the Rural America Protection Act of 2004. 
2.Limitations on wetlands mitigation through condemnationSection 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended by adding at the end the following: 
 
(u)Limitations on wetlands mitigation through condemnation 
(1)In generalThe Secretary or the State (in the case of a State administering a permit program approved under this section) may not issue a permit under this section to a Federal, State, or local entity where compliance with this section is based on a permit condition requiring mitigation of adverse impacts to wetlands through the acquisition of private property for the creation, restoration, or protection of wetlands if— 
(A)the property is being acquired by condemnation; and 
(B)the property is located outside the United States Geological Survey 8-digit code cataloging unit (as defined by the Hydrologic Unit Map of the United States (U.S.G.S. 1980)) in which the wetland to be impacted by the permitted activity is located. 
(2)Compensation of private property ownersNotwithstanding paragraph (1), the Secretary or the State may issue a permit under this section in the circumstance described in paragraph (1) if the Federal, State, or local entity acquiring the property by condemnation provides to the owner of the property compensation in an amount that equals or exceeds the greater of— 
(A)the fair market value of the property; or 
(B)the average fair market value of a parcel of property of the size of the property being acquired in the United States Geological Survey cataloging unit in which the wetland to be impacted by the permitted activity is located.. 
 
